internal_revenue_service number release date index number --------------------- ------------------------------------------------- ---------------- ----------------------- ------------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------- id no ------------- telephone number -------------------- refer reply to cc corp plr-141238-07 date date legend distributing distributing ---------------- ------------------------------- ---------------------- --------------------------------------------------------- ------------------------------ ---------------------- distributing -------------------------------------------------- ------------------------------- ---------------------- sub controlled date date date ------------------------------------ ------------------------------------------------------ ------------------------------------------------------------ ------------------------------ ---------------------- ------------------------ -------------------------- ---------------------- plr-141238-07 year a state a state b state c ------- ------------- ------------- ----------- business a ---------------------------------------------------- business b --------------------- a b c d e f g h i j k l m n o p ----------------- ------ --------------- --------------- --------------- -------- ------------- --------- --- --- ----- -------------------------- --- --- -- --- plr-141238-07 q r s t u v ------------- --- ------ ----------------- ------------- ------------------------- dear --------------------- this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a series of proposed transactions collectively the proposed transactions the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination summary of facts distributing a state a corporation is a publicly-held corporation and the common parent of an affiliated_group_of_corporations distributing engages in business a the distributing businesses both directly and indirectly through members of its separate_affiliated_group including distributing and distributing the distributing sag as defined in sec_355 of the internal_revenue_code_of_1986 as amended the code as of date distributing had approximately a shares of common_stock par_value dollar_figureb per share distributing common_stock issued and outstanding and c shares of preferred_stock par_value dollar_figureb per share issued and outstanding distributing owns all of the outstanding common_stock of distributing a state b corporation as of date distributing had approximately t shares of common_stock par_value dollar_figureb per share distributing common_stock issued and outstanding distributing through its wholly owned subsidiary sub which is a disregarded_entity for federal_income_tax purposes owns all of the outstanding_stock of distributing a state c_corporation as of date distributing had approximately u shares of common_stock par_value dollar_figures per plr-141238-07 share distributing common_stock issued and outstanding distributing and distributing are each engaged both directly and indirectly through members of their separate_affiliated_group as defined in sec_355 respectively the distributing sag and the distributing sag in some of the distributing businesses respectively the distributing businesses and the distributing businesses controlled a state c_corporation engages primarily in business b the controlled business both directly and indirectly through members of its separate_affiliated_group as defined in sec_355 the controlled sag as of date controlled had approximately d shares of common_stock par_value dollar_figureb per share controlled common_stock issued and outstanding and no shares of preferred_stock issued and outstanding distributing owns approximately e shares of controlled common_stock constituting approximately f percent of the outstanding controlled common_stock and the remainder of the outstanding controlled common_stock is owned by public shareholders none of whom to the knowledge of controlled owns five percent or more of the outstanding controlled common_stock distributing has held all of its shares of controlled common_stock other than approximately g shares that it purchased from controlled during the h quarter of year a for the five-year period ending on the date of the proposed transactions controlled and certain of its wholly owned subsidiaries have net_operating_loss carryforwards distributing and controlled believe and have been advised by their respective financial advisors that separating the controlled business from the distributing businesses pursuant to the proposed transactions will benefit both distributing and controlled and their respective businesses more specifically distributing believes that separating the controlled business and the distributing businesses will allow distributing management to focus on its core operations without the distractions arising from the operation and oversight of the controlled business which does not currently fit within distributing’s current or future growth initiatives controlled believes that the proposed transactions will allow it to pursue future business initiatives free from the constraints of having a controlling corporate shareholder and eliminate restrictions on its ability to make investments or pursue strategies that its management believes are in its best long-term interests further controlled expects and has been advised by its financial advisor that the proposed transactions will eliminate the overhang on the controlled stock that results from having a large corporate shareholder and hence allow the controlled stock to trade more efficiently this is expected to provide controlled with greater flexibility to use its equity as currency for acquiring complementary operations and raising cash for its business operations on a more efficient basis moreover a number of key customers of controlled that are direct competitors of distributing have expressed concern and are expected to continue to express concern about the indirect benefit that distributing derives from the business they conduct with controlled controlled expects that eliminating these customer conflicts will benefit controlled’s business going forward plr-141238-07 financial information has been submitted that indicates that the distributing sag the distributing sag the distributing sag and the controlled sag each has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years to accomplish this separation the parties have proposed the following steps be undertaken i proposed transactions controlled will recapitalize its stock the recapitalization in the recapitalization controlled will reclassify the controlled common_stock into low-vote common_stock the controlled class a common_stock and authorize the creation of high-vote common_stock the controlled class b common_stock the controlled class a common_stock together with the controlled class b common_stock controlled stock distributing will exchange all of the outstanding controlled common_stock it owns other than the approximately g shares purchased from controlled during the h quarter of year a that will be reclassified as controlled class a common_stock such approximately g shares of controlled class a common_stock the recently acquired stock for controlled class b common_stock on a one share-for-one share basis the controlled class b common_stock voting together as a single class shall be entitled to elect at least percent of the members of the controlled board_of directors the controlled board the controlled class a common_stock voting together as a single class shall be entitled to elect the remaining members of the controlled board ie no more than percent of the members of the controlled board the controlled a common_stock and controlled class b common_stock will be identical in all other respects including with respect to dividends proceeds upon liquidation and voting on all matters other than the election of directors as discussed below the terms of the controlled class b common_stock will provide that a holder of more than i percent of the aggregate number of shares of controlled class b common_stock will be subject_to certain restrictions on its ability to vote in an election of members to the controlled board the voting restrictions as part of the recapitalization and as described in more detail below controlled will amend its articles of incorporation the amended charter to include restrictions on certain transfers of controlled stock to any 5-percent_shareholder within the meaning of sec_382 and treasury regulations promulgated thereunder the transfer restrictions and the controlled board will adopt a sec_382 rights plan to further reduce the risk of any ownership_change within the meaning of sec_382 the rights plan plr-141238-07 ii iii iv v distributing will distribute all of the shares of controlled class b common_stock to sub which is a disregarded_entity for federal_income_tax purposes which will distribute such shares to distributing spin-off and distributing will retain the recently acquired stock distributing will distribute all of the shares of controlled class b common_stock that it receives in spin-off to distributing spin-off distributing will make an exchange_offer the exchange_offer to its shareholders in which it will offer to exchange between approximately j percent and k percent of its controlled class b common_stock for outstanding shares of distributing common_stock the initial split-off the consummation of the initial split-off will be conditioned upon a minimum level of participation in the exchange_offer by the distributing shareholders which minimum level of participation will be determined by distributing prior to the commencement of the exchange_offer but shall be no less than j percent of the number of shares of controlled class b common_stock that it makes available in the exchange_offer the exchange ratio for the exchange_offer will be set at a level intended to encourage the distributing shareholders to tender their distributing common_stock in the exchange_offer the distributing shareholders participating in the exchange_offer will not receive fractional shares of controlled class b common_stock in the initial split-off rather the distribution agent will aggregate and sell on the open market all fractional shares and distribute the proceeds to those shareholders otherwise entitled to fractional shares distributing will exchange the remaining approximately m percent or such lower applicable percent of its controlled class b common_stock and any other shares of controlled class b common_stock remaining following the initial split-off the remaining controlled class b common_stock for a portion of its outstanding debt the debt securities the initial debt exchange the debt securities will have all been issued by distributing with an initial term of at least n years to the extent distributing does not distribute any or all of the remaining controlled class b common_stock in the initial debt exchange it may initiate and engage in additional private debt exchanges having generally similar terms to those of the initial debt exchange the subsequent private debt exchanges one or more public debt exchanges the subsequent public debt exchanges and together with the initial debt exchange and any subsequent private debt exchanges the debt exchange that is or is required to be registered under the securities act pursuant to which the offeree of such subsequent public debt exchange shall exchange debt plr-141238-07 securities for shares of controlled class b common_stock or exchange any remaining shares of controlled class b common_stock with distributing shareholders for outstanding distributing common_stock in a subsequent exchange_offer either public or private the subsequent exchange and together with the initial split-off the split-off and collectively with spin-off and spin-off the distributions until all of the controlled class b common_stock held by distributing has been exchanged for debt securities or distributing common_stock and distributing no longer holds any controlled class b common_stock vi following the consummation of the initial split-off to facilitate the initial debt exchange one or more investment banks the investment banks that also serve as financial advisors to distributing will initiate the purchase of an amount of debt securities in the secondary market the debt securities acquisition in their capacity as principals acting for their own accounts vii not less than o calendar days following the consummation of the debt securities acquisition the investment banks and distributing expect to execute neither being legally obligated to do so an agreement the debt exchange_agreement under which distributing will transfer to the investment banks the remaining controlled class b common_stock in exchange for the debt securities acquired by the investment banks it is contemplated that the exchange ratio of the initial debt exchange will be a negotiated exchange ratio based on the fair_market_value of the debt securities determined taking into account relevant factors which are intended to reflect the costs to the investment banks in acquiring the debt securities as of the date of the initial debt exchange and the fair_market_value of the remaining class b common_stock ie the price at which the shares will be sold in the secondary equity offerings as defined below taking into account customary underwriting spreads the investment banks would then resell the remaining controlled class b common_stock they receive in the initial debt exchange in one or more registered public offerings the secondary equity offerings in the event that at the time the initial debt exchange is consummated the fair_market_value of the remaining controlled class b common_stock exceeds the fair_market_value of the debt securities acquired by the investment banks in the debt securities acquisition with the result that after the initial debt exchange distributing still holds controlled class b common_stock the parties expect to repeat the entire process eg the debt securities acquisition and the execution of the debt exchange_agreement not less than o calendar days later pursuant to a subsequent private debt exchange or to engage in a subsequent public debt exchange or subsequent exchange until all of the controlled class b common_stock plr-141238-07 held by distributing has been exchanged for debt securities or distributing common_stock and distributing no longer holds any controlled class b common_stock viii distributing will reimburse up to dollar_figureq of transaction expenses_incurred by controlled in connection with the split-off and distributing will also pay or reimburse controlled for certain deal related expenses in addition through the h anniversary of the date of consummating the split-off distributing will reimburse controlled at a fixed rate per holder in excess of an agreed upon number of shareholders for certain additional costs that controlled will incur as a result of having to service the increased number of controlled shareholders controlled presently expects that following the consummation of the split-off and the debt exchange and in connection with the consideration of resolutions to be submitted to the controlled shareholders at the next regularly scheduled annual shareholders’ meeting of controlled or at a special shareholders’ meeting of controlled the controlled board will consider a proposal to convert the controlled class b common_stock to controlled class a common_stock on a share-for-share-basis a conversion subject_to the receipt of controlled shareholder approval there will be no binding commitment by the controlled board to and there can be no assurance that the controlled board will consider the issue or resolve to present the proposal to the controlled shareholders at that meeting or any subsequent meeting moreover there can be no assurance that if presented the controlled shareholders will approve a conversion if such proposal is approved by the controlled board and presented to the controlled shareholders a vote by a majority of each of the controlled class a common_stock and the controlled class b common_stock represented in person or by proxy at the shareholder meeting voting separately will be required for the proposal to be approved with respect to the voting restrictions discussed in step i the terms of the controlled class b common_stock will include a limitation on the amount of controlled class b common_stock that may be voted in an election of members to the controlled board by a holder of more than i percent of the outstanding shares of controlled class b common_stock the holder of more than i percent of the outstanding shares of controlled class b common_stock will be entitled to vote only the portion of such holder’s controlled class b common_stock that represents a percentage of the outstanding controlled class b common_stock equal to the sum such sum the voting class b percentage of i i percent and ii if the holder holds in excess of i percent of the outstanding controlled class a common_stock such excess the excess class a percentage and more than i percent of the outstanding controlled class b common_stock the excess class b percentage the lesser_of x the excess class a percentage and y the excess class b percentage any shares of controlled class b plr-141238-07 common_stock in excess of the voting class b percentage will not be voted in the election of members to the controlled board the amended charter amended in step i will include the transfer restrictions which will apply until the earlier of i r months from the effective date of the amended charter or ii such other date as the controlled board may determine in good_faith that the transfer restrictions are no longer in the best interests of controlled and its shareholders the restriction_period in general the transfer restrictions will prohibit and void ab initio any attempted transfer including any direct or indirect sale transfer assignment exchange issuance grant redemption repurchase conveyance pledge or other_disposition by any person other than controlled of controlled securities including for these purposes the controlled stock and certain other equity interests in controlled during the restriction_period to the extent that as a result of such transfer or any series of transfers either any person or group of persons would become a percent shareholder other than by reason of sec_1_382-2t or the percentage stock ownership of controlled by any 5-percent_shareholder would be increased any controlled securities purportedly acquired in contravention of this restriction will not be effective to transfer ownership and the purported transferee will not be entitled to any rights as a shareholder of a corporation with respect to the controlled stock in excess of the permitted amount the transfer restrictions will not apply to certain transfers including without limitation issuances of controlled securities by controlled any transfer pursuant to either the split-off or the debt exchange and any transfer approved in advance by the controlled board in addition in order to further reduce the risk of an ownership_change and to discourage existing and would-be shareholders of controlled from violating the transfer restrictions controlled intends to adopt the rights plan the rights plan will be implemented by granting each share of controlled stock one right to acquire v of a share of controlled preferred_stock the rights upon the occurrence of certain triggering events controlled will create the rights by declaring a dividend of one right per share with respect to the controlled class a common_stock and issuing the controlled class b common_stock in the recapitalization with one right attached to each such share until the triggering event and distribution of the rights certificates the rights will be attached to trade in tandem with and be evidenced solely by the certificates for controlled stock if no triggering event occurs the rights plan and the rights will expire at the end of the restriction_period a triggering event is the earlier of an acquisition resulting in either any person becoming a 5-percent_shareholder of controlled or any existing 5-percent_shareholder of controlled increasing its percentage stock ownership in controlled without the prior written approval of controlled subject_to certain exclusions an acquisition and a tender or exchange_offer by any person without the prior written approval of controlled which would result if not for the transfer restrictions in an acquisition subject_to certain exclusions plr-141238-07 for purposes of sec_382 prior to the proposed transactions controlled will be treated as having two separate public groups each of which is treated as a percent shareholder the direct public holders of controlled common_stock pursuant to sec_1_382-2t and the public holders of distributing common_stock public d pursuant to sec_1_382-2t after the split- off and debt exchange at least two new public groups will be created pursuant to sec_1_382-2t i public s composed of the former distributing shareholders who receive shares of controlled class b common_stock pursuant to the exchange_offer and ii the public_group composed of the investment banks receiving shares of controlled class b common_stock pursuant to the initial debt exchange and the ultimate purchasers of such shares from the investment banks after the split-off and debt exchange public d will no longer be a 5-percent_shareholder representations the recapitalization the following representations have been made with respect to the recapitalization a b c d e the fair_market_value of the shares of controlled class b common_stock to be received by distributing immediately after the recapitalization will be approximately equal to the fair_market_value of the shares of controlled class a common_stock surrendered by distributing in the recapitalization immediately before the recapitalization the recapitalization is a single isolated transaction and is not part of a plan to periodically increase the proportionate interest of any shareholder in the assets or earnings_and_profits of controlled controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 controlled has no legally binding obligation to any person to consider or present to the controlled shareholders a proposal to convert the controlled class b common_stock to controlled class a common_stock following the consummation of the split-off if a proposal to convert the controlled class b common_stock to controlled class a common_stock is approved by the controlled board and presented to the controlled shareholders a vote by a majority of the shares of each of the controlled class a common_stock and the controlled class b common_stock represented in person or by proxy at the shareholder meeting will be required for the proposal to be approved plr-141238-07 the transfer restrictions the following representation has been made with respect to the transfer restrictions f the transfer restrictions are or will be legal valid binding and enforceable against present and future shareholders of controlled stock under applicable state law except as may be limited by or subject_to bankruptcy equitable principles or exceptions under state law including public policies controlled intends to challenge and pursue by all available means any attempts to violate the transfer restrictions spin-off the following representations have been made with respect to spin-off g h i j k l indebtedness if any owed by controlled to distributing after spin-off will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of the distributing businesses as conducted by distributing is representative of the present operations of the distributing businesses as conducted by distributing and with regard to such businesses there have been no substantial operational changes since the date of the last financial statement submitted the five years of financial information submitted on behalf of the controlled business as conducted by the controlled sag is representative of the present operations of the controlled business and with regard to such business there have been no substantial operational changes since the date of the last financial statement submitted following spin-off the distributing sag and the controlled sag will continue the active_conduct of their respective businesses independently and with their separate employees spin-off is being carried out for the corporate business_purpose of facilitating spin-off the split-off and the debt exchange and is plr-141238-07 motivated in whole or substantial part by this corporate business_purpose m spin-off is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both n o p q r s t distributing neither accumulated its receivables nor made any extraordinary payments of its payables in anticipation of spin-off no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be cancelled in connection with spin-off no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or subsequent to spin-off other than certain obligations arising from l entered into between distributing and its subsidiaries and controlled and its subsidiaries in the ordinary course of business no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_46 will be claimed except for certain payments that will be made in connection with the separation agreement and ancillary agreements thereto and pursuant to certain agreements between distributing and controlled entered into prior to the indirect acquisition by distributing of controlled payments made in connection with any continuing transactions between distributing and its subsidiaries and controlled and its subsidiaries following spin-off will be for fair_market_value based on terms and conditions comparable to those that would be arrived at by the parties bargaining at arm’s length no two parties to spin-off are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after spin-off no person determined after applying sec_355 will hold stock possessing fifty percent or more of the total combined voting power of all classes of distributing stock entitled to vote or fifty percent or more of the total value of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of spin- off plr-141238-07 u v w x y for purposes of sec_355 immediately after spin-off no person determined after applying sec_355 will hold stock possessing fifty percent or more of the total combined voting power of all classes of controlled stock entitled to vote or fifty percent or more of the total value of all classes of controlled stock that was either acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of spin- off or attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of spin-off spin-off is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation after spin-off no director officer or key_employee of distributing or any of its subsidiaries will be a director officer or key_employee of controlled or any of its subsidiaries immediately after spin-off neither distributing nor controlled will be a disqualified_investment_corporation as defined in sec_355 the business_purpose for distributing 1’s retention of the recently acquired stock is i to avoid adding confusion and complexity to the distributing shareholders’ decision-making process concerning the split- off and to the transaction more generally which could in turn result in the exchange_offer being undersubscribed and the transactions generally being financially less efficient ii to avoid given the relatively small number of shares of controlled class a common_stock having a large number of controlled shareholders after the distributions each holding a small number of controlled class a common_stock which could adversely impact orderly and efficient public trading in the controlled stock and iii to avoid execution risk and pricing inefficiencies in the debt exchange none of distributing 1’s directors or officers will serve as directors or officers of controlled as long as distributing retains the recently acquired stock the recently acquired stock will be disposed of no later than o years after spin-off distributing will vote the retained recently acquired stock in the election of the members of the controlled board in proportion to the votes cast by the other holders of the plr-141238-07 controlled class a common_stock and in all other matters in proportion to the votes cast by all other shareholders of the controlled stock spin-off the following representations have been made with respect to spin-off z indebtedness if any owed by controlled to distributing after spin-off will not constitute stock_or_securities aa no part of the consideration to be distributed by distributing will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing bb the five years of financial information submitted on behalf of the distributing businesses as conducted by distributing is representative of the present operations of the distributing businesses as conducted by distributing and with regard to such businesses there have been no substantial operational changes since the date of the last financial statement submitted cc the five years of financial information submitted on behalf of the controlled business as conducted by the controlled sag is representative of the present operations of the controlled business and with regard to such business there have been no substantial operational changes since the date of the last financial statement submitted dd following spin-off the distributing sag and the controlled sag will continue the active_conduct of their respective businesses independently and with their separate employees ee spin-off is being carried out for the corporate business_purpose of facilitating the split-off and the debt exchange and is motivated in whole or substantial part by this corporate business_purpose ff spin-off is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both gg distributing neither accumulated its receivables nor made any extraordinary payments of its payables in anticipation of spin-off hh no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be cancelled in connection with spin-off plr-141238-07 ii jj kk no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or subsequent to spin-off other than certain obligations arising from l entered into between distributing and its subsidiaries and controlled and its subsidiaries in the ordinary course of business no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_46 will be claimed except for certain payments that will be made in connection with the separation agreement and ancillary agreements thereto and pursuant to certain agreements between distributing and controlled entered into prior to the indirect acquisition by distributing of controlled payments made in connection with any continuing transactions between distributing and its subsidiaries and controlled and its subsidiaries following spin-off will be for fair_market_value based on terms and conditions comparable to those that would be arrived at by the parties bargaining at arm’s length ll no two parties to spin-off are investment companies as defined in sec_368 and iv mm for purposes of sec_355 immediately after spin-off no person determined after applying sec_355 will hold stock possessing fifty percent or more of the total combined voting power of all classes of distributing stock entitled to vote or fifty percent or more of the total value of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of spin- off nn for purposes of sec_355 immediately after spin-off no person determined after applying sec_355 will hold stock possessing fifty percent or more of the total combined voting power of all classes of controlled stock entitled to vote or fifty percent or more of the total value of all classes of controlled stock that was either acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of spin- off or attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of spin-off plr-141238-07 oo spin-off is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation pp after spin-off no director officer or key_employee of distributing or any of its subsidiaries will be a director officer or key_employee of controlled or any of its subsidiaries qq immediately after spin-off neither distributing nor controlled will be a disqualified_investment_corporation as defined in sec_355 the split-off and debt exchange the following representations have been made with respect to the split-off and the debt exchange rr ss tt indebtedness if any owed by controlled to distributing after the split-off will not constitute stock_or_securities the fair_market_value of the shares of controlled class b common_stock to be received by each of the distributing shareholders immediately after the split-off will be approximately equal to the fair_market_value of the shares of distributing common_stock surrendered by the distributing shareholder in the split-off immediately before the split-off the fair_market_value of the shares of the remaining controlled class b common_stock to be received by each of the investment banks immediately after the debt exchange will be approximately equal to the fair_market_value of the debt securities surrendered by the investment bank in the debt exchange immediately before the debt exchange uu no part of the consideration to be distributed by distributing in exchange for the distributing common_stock will be received by any shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing vv no part of the consideration to be distributed by distributing in exchange for the debt securities will be received by a security holder as an employee or in any capacity other than that of a security holder of distributing plr-141238-07 ww the five years of financial information submitted on behalf of the distributing businesses as conducted by the distributing sag is representative of the present operations of the distributing businesses and with regard to such businesses there have been no substantial operational changes since the date of the last financial statement submitted xx yy zz the five years of financial information submitted on behalf of the controlled business as conducted by the controlled sag is representative of the present operations of the controlled business and with regard to such business there have been no substantial operational changes since the date of the last financial statement submitted following the split-off and the debt exchange the distributing sag and the controlled sag will continue the active_conduct of their respective businesses independently and with their separate employees the split-off and the debt exchange are being carried out for the following corporate business purposes to allow distributing to increase its focus on its core business a operations to divest distributing of its interest in controlled’s business b operations which does not fit within distributing’s future growth initiatives to allow controlled to pursue its future business initiatives free from the constraints of having a controlling corporate shareholder whose policies may conflict with the best interests of controlled’s businesses which constraints may in the absence of the distributions and the debt exchange restrict controlled’s ability to make investments or pursue strategies that controlled’s management believes are in its best long-term interests to eliminate the overhang on the controlled common_stock that results from having a large corporate shareholder and accordingly to have the controlled common_stock trade more efficiently following the distributions and the debt exchange than it does presently and to allow controlled greater flexibility to use its equity as currency for acquisitions of complementary businesses and to raise cash for its business operations on a more efficient basis and to eliminate customer conflicts given that a number of key customers of controlled that are direct competitors with distributing have expressed concern and are expected to continue to express concern about the indirect benefit that distributing derives from the business they conduct with controlled which is expected to benefit controlled’s business going forward the split-off and the debt exchange are motivated in whole or substantial part by one or more of these corporate business purposes plr-141238-07 aaa the split-off and the debt exchange are not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both bbb distributing neither accumulated its receivables nor made any extraordinary payment of its payables in anticipation of the split-off ccc no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be cancelled in connection with the split-off and the debt exchange ddd no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or subsequent to the split-off other than certain obligations arising from l entered into between distributing and its subsidiaries and controlled and its subsidiaries in the ordinary course of business eee the aggregate amount of distributing’s debt securities exchanged for controlled class b common_stock in the debt exchange will not exceed the weighted quarterly average of the distributing debt owed to unrelated third parties at the close of business on the last full business_day before the date on which the proposed divestiture of controlled was first presented to distributing’s board_of directors fff no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_46 will be claimed ggg except for certain payments that will be made in connection with the separation agreement and ancillary agreements thereto and pursuant to certain agreements between distributing and controlled entered into prior to the indirect acquisition by distributing of controlled payments made in connection with any continuing transactions between distributing and its subsidiaries and controlled and its subsidiaries following the split-off and the debt exchange will be for fair_market_value based on terms and conditions comparable to those that would be arrived at by the parties bargaining at arm’s length hhh no two parties to the split-off are investment companies as defined in sec_368 and iv iii for purposes of sec_355 immediately after the split-off and the debt exchange no person determined after applying sec_355 will hold stock possessing fifty percent or more of the total combined voting power of all classes of distributing stock entitled to vote or fifty plr-141238-07 jjj percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the split-off for purposes of sec_355 immediately after the split-off and the debt exchange no person determined after applying sec_355 will hold stock possessing fifty percent or more of the total combined voting power of all classes of controlled stock entitled to vote or fifty percent or more of the total value of shares of all classes of controlled stock that was either acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the split-off or attributable to distributions on distributing stock or debt securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the split-off kkk the split-off and the debt exchange are not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation lll as of the date of the split-off through the date of the debt exchange no director officer or key_employee of distributing or any of its subsidiaries will be a director officer or key_employee of controlled or any of its subsidiaries mmm the payment of cash in lieu of fractional shares of controlled class b common_stock by the distribution agent will be solely for the purpose of avoiding the expense and inconvenience of issuing and maintaining fractional shares and will not represent separately bargained for consideration the total cash that will be paid in connection with the split- off in lieu of fractional shares of controlled class b common_stock is not intended to exceed one percent of the total consideration that will be distributed to holders of distributing common_stock in the split-off it is intended that no distributing shareholder will receive cash in lieu of fractional shares in an amount equal to or greater than the value of one full share of controlled common_stock nnn neither distributing nor controlled is a disqualified_investment_corporation as defined in sec_355 plr-141238-07 ooo distributing will enter into the debt exchange_agreement with the investment banks no sooner than o calendar days following the consummation of the debt securities acquisition ppp the debt exchange will be consummated no later than p months following the consummation of the initial split-off qqq the subsequent exchange will be consummated no later than p months following the consummation of the initial split-off rrr distributing will vote any shares of the remaining controlled class b common_stock it retains in the election of the members of the controlled board in proportion to the votes cast by the other holders of the controlled class b common_stock and in all other matters in proportion to the votes cast by all other holders of the controlled stock rulings based solely on the information submitted and the representations set forth above we rule as follows the recapitalization the reclassification of the controlled common_stock as controlled class a common_stock and the amendment of the controlled charter to include the transfer restrictions will be treated as an exchange by the controlled shareholders of their shares of controlled common_stock for shares of controlled class a common_stock and will qualify as a reorganization defined in sec_368 and controlled will be a_party_to_a_reorganization within the meaning of sec_368 controlled will not recognize any gain_or_loss on the reclassification of the controlled common_stock as controlled class a common_stock in the recapitalization sec_1032 the controlled shareholders will not recognize any gain_or_loss upon the reclassification of their shares of controlled common_stock as shares of controlled class a common_stock sec_354 the basis of the shares of controlled class a common_stock received by the controlled shareholders will equal the basis of their reclassified shares of controlled common_stock sec_358 plr-141238-07 the holding_period of the shares of controlled class a common_stock received by the controlled shareholders will include the period during which the controlled shareholders held their reclassified shares of controlled common_stock sec_1223 the exchange by distributing of its shares of controlled class a common_stock excluding the recently acquired stock for shares of controlled class b common_stock will qualify as a reorganization defined in sec_368 and controlled will be a_party_to_a_reorganization within the meaning of sec_368 controlled will not recognize any gain_or_loss on the issuance of shares of controlled class b common_stock in the recapitalization sec_1032 distributing will not recognize any gain_or_loss upon the exchange of its shares of controlled class a common_stock for shares of controlled class b common_stock sec_354 the basis of the shares of controlled class b common_stock received by distributing will equal the basis of its shares of controlled class a common_stock surrendered in exchange therefor sec_358 the holding_period of the shares of controlled class b common_stock received by distributing will include the period during which distributing held its shares of controlled class a common_stock surrendered in exchange therefor sec_1223 the transfer restrictions for purposes of determining whether a testing_date or an ownership_change has occurred for controlled within the meaning of sec_382 and the underlying treasury regulations at any time on or after the split- off and provided that the transfer restrictions are enforceable under state c law as described in representation f and enforced according to their terms any purported acquiror of controlled stock in contravention of the transfer restrictions will not be considered as acquiring ownership of such controlled stock spin-off no income gain_or_loss will be recognized or realized and deferred by distributing on spin-off sec_355 plr-141238-07 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on spin-off sec_355 the holding_period of the shares of controlled class b common_stock received by distributing in spin-off will include the holding_period of the shares of distributing common_stock with respect to which such shares of controlled class b common_stock were received sec_1223 the aggregate basis of the shares of distributing common_stock and the controlled class b common_stock held by distributing immediately after spin-off will equal the aggregate basis of the shares of distributing common_stock held by distributing immediately before spin-off allocated in proportion to the fair_market_value of the distributing common_stock and the controlled class b common_stock in accordance with sec_1_358-2 sec_358 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 spin-off no income gain_or_loss will be recognized or realized and deferred by distributing on spin-off sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on spin-off sec_355 the holding_period of the shares of controlled class b common_stock received by distributing in spin-off will include the holding_period of the shares of distributing common_stock with respect to which such shares of controlled class b common_stock were received sec_1223 the aggregate basis of the shares of distributing common_stock and the controlled class b common_stock held by distributing immediately after spin-off will equal the aggregate basis of the shares of distributing common_stock held by distributing immediately before spin-off allocated in proportion to the fair_market_value of the distributing common_stock and the controlled class b common_stock in accordance with sec_1_358-2 sec_358 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 plr-141238-07 the split-off and debt exchange no income gain_or_loss will be recognized or realized and deferred by distributing on the split-off and the debt exchange sec_355 the distributing shareholders will not recognize any gain_or_loss and will not otherwise include any amount in income upon the receipt of the shares of controlled class b common_stock in exchange for the shares of distributing common_stock surrendered in the split-off sec_355 the investment banks will not recognize any gain_or_loss and will not otherwise include any amount in income upon the receipt of the remaining controlled class b common_stock in exchange for the debt securities surrendered in the debt exchange sec_355 the basis of the shares of controlled class b common_stock received by the distributing shareholders in the split-off will equal the basis of their shares of distributing common_stock surrendered in exchange therefor sec_358 the holding_period of the shares of controlled class b common_stock received by the distributing shareholders in the split-off will include the period during which the distributing shareholders held their shares of distributing common_stock surrendered in exchange therefor sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 a shareholder who receives cash in lieu of a fractional share of controlled class b common_stock will recognize gain_or_loss measured by the difference between the basis of the fractional share received as determined above in ruling and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided the fractional share of stock would be held as a capital_asset on the date of the split-off sec_1221 and sec_1222 for purposes of sec_382 and sec_1_382-2t the increase as a result of the distributions in the percentage stock ownership of controlled by public s will not be more than the excess of i the percentage stock ownership of controlled by public s immediately following the split-off over ii the product of a the percentage stock ownership of controlled represented by the controlled class b common plr-141238-07 stock and b the percentage of the outstanding shares of distributing common_stock that is tendered to distributing other than such distributing shares tendered by distributing shareholders that do not become members of public s pursuant to the exchange_offer whether or not accepted by distributing in accordance with sec_1_382-2t controlled may presume that the remaining stock owned by public d immediately after the distributions and the debt exchange ie the recently acquired stock is the stock owned by public d on each subsequent testing_date having a testing_period that includes the date of the split-off as long as public d continues to own less than five percent of the controlled stock thus except for purposes of sec_1 2t j vi and j v public d will not be treated as part of a new or existing public_group within the meaning of sec_1_382-2t as long as public d owns less than five percent of the controlled stock after the distributions any disposition of shares of controlled class a common_stock by distributing after the distributions will not create a segregation event under sec_1_382-2t in accordance with sec_1_382-2t if controlled receives a written and signed statement from a distributing shareholder that such shareholder’s ownership of distributing common_stock prior to the split- off exceeds the number of such shares tendered by such shareholder in the exchange_offer controlled may take into account such excess for purposes of calculating the increase in the percentage stock ownership of controlled by public s as set forth in ruling by adding such excess if any to the percentage of the tendered outstanding shares of distributing common_stock in clause ii b of ruling caveats no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding i ii whether the distributions satisfy the business_purpose requirements of sec_1_355-2 whether the distributions are used principally as a device for the distribution of the earnings_and_profits of distributing distributing plr-141238-07 distributing or controlled see sec_355 and sec_1_355-2 iii whether the distributions are part of a plan or series of related transactions under sec_355 and iv the federal_income_tax treatment of distributing’s reimbursement of controlled for certain transaction related expenses to the extent not covered by the foregoing rulings procedural matters this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely gerald b fleming senior technician reviewer branch corporate cc
